DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moha et al. (hereinafter Moha) US 2013/0205219 in view of Kaufthal et al. (hereinafter Kaufthal) US 20160209987 and Kim et al. (hereinafter Kim) US 2011/0219312
In regard to claim 1, Moha disclose  A method for displaying multi-windows on a mobile phone having a display, ([0026] [0029]-[0031][0082] displaying method with windows having a display, touch screen, for example iPhone, ) the displaying method comprising:
displaying on the display a first application including content; (Fig. 3, 4, [0082][0083] image view application displaying images)
receiving an operation from a user on the content of the first application; (Fig. 3,4, [0082][0083] selecting the thumbnail image 310 in an image viewer application and clicking on the share button 305 as the operation on the content) 
displaying on the display a list of one or more applications corresponding to received operation; (Fig. 4, 5, [0083][0084] in response to selecting to share the content, 405 with sharing services are displayed)
receiving from the user a selection of a second application from the one or more applications; (Fig. 4, [0083] message service 410 is selected by the user)
But Moha fail to explicitly disclose “providing a part of the content to the second application; and displaying on the display the second application including the part of the content in a multi-window manner with the first application, such that: both the first application and the second application are visible and positioned on the display to receive further input from the user; the first application remains visible when the second application is brought to a foreground of the display; and the second application remains visible when the first application is brought to the foregound of the display.”
Kaufthal disclose providing a part of the content to the second application; and displaying on the display the second application including the part of the content in a multi-window manner with the first application, (Fig. 3A, [0079]-[0083] providing the part of selected content to the pane 114, which can be manipulated with commands 308 and represent the second application, displayed with document on canvas 112 which represent the first application)
such that: both the first application and the second application are visible and positioned on the display to receive further input from the user; (Fig 3A, 21A, etc, [0079]-[0083] [0104] both application are displayed on the screen and there are commands 308 for the second application and 318 for the first application to manipulate the content) the first application remains visible when the second application is brought to a foreground of the display; (Fig. 3A, [0079]-[0083] when the pane 114 is a transient  partial pane, and when it is opened, 112 is still displayed partially) and the second application remains visible when the first application is brought to the foregound of the display. (Fig. 4, 5, [0091] [0092] when the first application is active, the pane 114 remains displayed too) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kaufthal’s window display management into Moha’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kaufthal’s method of displaying both windows at the same time would help to provide more display methods for the user to interact with to Moha’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying both windows at the same time would help to provide user friendly ways to display and manipulate the digital contents.
But  Moha, Kaufthal fail to explicitly disclose “receiving a selection operation from the user on the content of the first application, the selection operation identifying selected content; displaying a list of operations concerning the selected content including  share operation; and when the user selects the share operation, providing the selected content to the second application.”
Kim disclose receiving a selection operation from the user on the content of the first application, the selection operation identifying selected content; displaying a list of operations concerning the selected content including  share operation; and when the user selects the share operation, providing the selected content to the second application.  (Fig. 3, 4,  [0071]-[0078] selecting picture 1, and displaying 230 options with sharing operation, selecting 231, the selected content is provided to the application) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s method of sharing operation into Kaufthal and Moha’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kiml’s method of sharing content between the applications would help to provide more display control methods for the user to interact with to Kaufthal and Moha’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that sharing content between the applications would help to provide user friendly ways to display and manipulate the digital contents.
In regard to claim 2, Moha, Kaufthal, Kim disclose   The displaying method according to claim 1, the rejection is incorporated herein.
Moha also disclose wherein providing of the part of the content comprises any one or more of the following: duplicating a part of the content of the first application, sharing a part of the content of the first application, transmitting a part of the content of the first application, and operating a part of the content of the first application. (Fig. 3-Fig. 7, [0082]-[0086] sharing the content from the image viewer to the message application) 
In regard to claim 3, 	Moha, Kaufthal, Kim  disclose    The displaying method according to claim 2, the rejection is incorporated herein.
Moha also disclose wherein the part of the content comprises any one or more of the following forms: a word, a picture, a file, and program. (Fig. 3-Fig. 7, [0082]-[0086] sharing the content from the image viewer to the message application, for example, a picture, a file, etc.) 
In regard to claim 4, Moha, Kaufthal, Kim   disclose  The displaying method according to claim 1, the rejection is incorporated herein.
Moha also disclose wherein the displaying of the second application including the part of the content comprises: (Fig. 6-Fig. 7, [0085]-[0086] the message application window 505 including the selected content and image viewer application window 325 are displayed on the display screen of the device)
opening the second application in a second window different from a first window of the first application; (Fig. 5-7, [0084]-[0086] the 505 window is popped up and represent the second application and the content is shared on the second application window 505’ from the first application window 325) and
displaying the part of the content in the second window. (Fig. 3-Fig. 7, [0082]-[0086] sharing the content from the image viewer to the message application, the 510’ representation of the shared content is displayed on the window of the second application) 
In regard to claim 5, Moha, Kaufthal, Kim   disclose  The displaying method according to claim 4, the rejection is incorporated herein.
Moha also disclose the displaying of the part of the content in the second window comprises at least one of: (Fig. 6-Fig. 7, [0085]-[0086] the message application window 505 including the selected content and image viewer application window 325 are displayed on the display screen of the device)
duplicating a word or picture of the first application to a display region of the second application; sharing a word or picture of the first application to an editing region of the second application; transmitting a file of the first application to the display region of the second application; operating a program of the first application in an executing region of the second application; or operating the second application based on a content of the first application. (Fig. 3-Fig. 7, [0082]-[0086] sharing the content from the image viewer to the message application, the 510’ and 615’ representation of the shared content is displayed on the window of the second application and can be manipulated by the second application)
In regard to claim 6, Moha, Kaufthal, Kim   disclose The displaying method according to claim 1, the rejection is incorporated herein.
But Moha and Kim fail to explicitly disclose “wherein the first application and the second application being displayed in a multi-window manner comprises: the first application and second application being arranged next to one another on a display screen of the mobile electronic equipment, such that: the first application remains visible when the second application is brought to the foreground of the display screen; and the second application remains visible when the first application is brought to the foreground of the display screen.”
Kaufthal disclose wherein the first application and the second application being displayed in a multi-window manner comprises: the first application and second application being arranged next to one another on a display screen of the mobile electronic equipment, (Fig. 3A, [0079]-[0083] when the pane 114 is a transient  partial pane, and when it is opened, 112 is still displayed partially, 112 and 114 displayed next to one another)  such that: the first application remains visible when the second application is brought to the foreground of the display screen; (Fig. 3A, [0079]-[0083] when the pane 114 is a transient  partial pane, and when it is opened, 112 is still displayed partially) and the second application remains visible when the first application is brought to the foreground of the display screen.  (Fig. 4, 5, [0091] [0092] when the first application is active, the pane 114 remains displayed too) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kaufthal’s window display management into Kim and Moha’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kaufthal’s method of displaying both windows at the same time would help to provide more display methods for the user to interact with to Kim and Moha’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying both windows at the same time would help to provide user friendly ways to display and manipulate the digital contents.
In regard to claim 7, claim 7 is an apparatus claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 14, Moha, Kaufthal disclose the method of claim 1, the rejection is incorporated herein.
But Moha and Kim fail to explicitly disclose “wherein the first application is arranged to cover a first portion of the display and the second application is arranged to cover a remainder of the display.”
Kaufthal disclose wherein the first application is arranged to cover a first portion of the display and the second application is arranged to cover a remainder of the display. (Fig. 3A, [0079]-[0083] when the pane 114 is a transient partial pane, and when it is opened, 112 is still displayed partially, 112 cover upper portion of the display and 114 cover bottom portion of the display)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kaufthal’s window display management into Kim and Moha’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kaufthal’s method of displaying both windows at the same time would help to provide more display methods for the user to interact with to Kim an dMoha’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying both windows at the same time would help to provide user friendly ways to display and manipulate the digital contents.
In regard to claims 8-16, claims 8-16 are mobile electronic equipment claims corresponding to the method claims 1-6, 14, 14 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-6, 14, 14.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 filed on 4/9/2021  have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20120262494 A1 	October 18, 2012 				CHOI et al. 
IMAGE DISPLAY DEVICE AND METHOD OF MANAGING CONTENT USING THE SAME
US 20130290866 A1 	October 31, 2013 				Kim 
MOBILE TERMINAL AND CONTROL METHOD THEREOF
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143